County of Monroe v Clough Harbour & Assoc., LLP (2018 NY Slip Op 04938)





County of Monroe v Clough Harbour & Assoc., LLP


2018 NY Slip Op 04938


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018

PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, TROUTMAN, AND WINSLOW, JJ. (Filed June 29, 2018.) 


MOTION NO. (976/17) CA 17-00289.

[*1]COUNTY OF MONROE AND MONROE COUNTY AIRPORT AUTHORITY, PLAINTIFFS-RESPONDENTS-APPELLANTS, 
vCLOUGH HARBOUR & ASSOCIATES, LLP, DEFENDANT-APPELLANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.